Citation Nr: 0913572	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-41 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2001 and 
December 2003 of the Hartford, Connecticut Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2001 the RO granted service connection for 
hearing loss of the left ear and assigned a zero percent 
evaluation.  A decision on entitlement to compensation for 
hearing loss of the right ear was deferred in that decision.  
In December 2003 the RO denied the Veteran's claim for 
service connection for right ear hearing loss.

These issues were previously before the Board in November 
2007 at which time the Board remanded the issue of 
entitlement to service connection for right ear hearing loss 
for the RO via the Appeals Management Center to schedule the 
Veteran for an audiological examination.  The claim for an 
initial compensable evaluation for left ear hearing loss was 
held in abeyance pending completion of the requested 
development.

Both issues are again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested in service or 
for many years thereafter, and the preponderance of the 
competent evidence is against a finding of a relationship 
between the current right ear hearing loss and service.

2.  Left ear hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that 
correspond to not worse than level "I" hearing on the left.




CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655, 
3.385 (2008).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.383, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United  
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction,  
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at  38 
C.F.R. Part 3).

In this case, with regard to the issue of entitlement to 
service connection for right ear hearing loss, in letters 
dated in April 2005 and February 2006 the RO notified the 
Veteran of the elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters also notified the Veteran of what evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

With regard to the issue of entitlement to an initial 
compensable rating for left ear hearing loss, the Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).

A March 2006 and December 2007 letter was also sent to the 
Veteran.  In those letters the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v.  Nicholson, 
19 Vet. App. 473 (2006).  

VA's duty to assist is pertinent, in this instance, with 
regard to both issues.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent post-service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  Service medical 
records are associated with the claims folder, as are post-
service VA audiological examination reports, and an 
audiometric evaluation from a private medical facility.  

The Veteran has also been accorded VA audiological 
examinations.  VA audiological examinations were conducted in 
July 2001, February 2003 and in October 2005.  In November 
2007 the Board remanded the issue of entitlement to service 
connection for right ear hearing loss to the RO to schedule 
the Veteran for an audiological examination.  An examination 
was scheduled in September 2008 and was cancelled by the 
Veteran in September 2008.  In an October 2008 written 
statement submitted by the Veteran, he noted that he had 
already had four compensation and pension hearing tests and 
did not feel that another would prove anything.  He 
specifically noted "No more hearing tests."  The Board, 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

II.  Entitlement to service connection for right ear hearing 
loss.

Service records establish that the Veteran was an artillery 
mechanic while serving in the military.  He contends that 
service connection is warranted because during his military 
service both eardrums were ruptured due to exposure to gun 
blasts.  

With regard to the right ear, service medical records show 
that in July 1966 the Veteran reported to the dispensary with 
bleeding from the right ear.  He was diagnosed with 
tympanitis [sic] and otitis media.  His medical examination 
at the time of discharge in December 1967 showed normal 
hearing in the right ear with findings of zero decibel loss 
at 500 through 4000 Hertz.  The report also showed that 
whisper voice testing was 15 or normal in the right ear.

The post-service VA audiological evaluation in July 2001 
shows the Veteran's 
pure tone thresholds for the right ear, in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
45







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner noted that the 
Veteran had mild to moderate high frequency sensorineural 
hearing loss above 1000 Hertz in the right ear.

VA audiological examination was also conducted in February 
2003.  The examiner noted that the Veteran had been seen for 
two complete examinations and his responses were inconsistent 
and unreliable and such results could not be used for rating 
purposes.

On VA audiological evaluation in October 2005 the Veteran's 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
85
105







Speech audiometry revealed speech recognition ability of 36 
percent in the right ear.  The examiner noted that these test 
results should not be used for rating purposes because 
ipsilateral acoustic reflexes were present at reduced 
sensation levels based on pure tone thresholds and may be 
indicative of severe recruitment or elevated pure tone 
results.  It was also noted that a functional component could 
not be ruled out.

The Board notes here that at the hearing in September 2007 
the Veteran's representative requested that VA conduct an 
examination due to the examiner's comments on the February 
2003 examination report.  (Hearing Transcript (Tr.) p. 4).  
Thereafter the Veteran was afforded a VA examination in 
October 2005.  The examiner who conducted the audiologic 
testing noted that the test results should not be used.  The 
Veteran was scheduled for a VA audiological examination in 
September 2008 pursuant to remand by the Board to the RO.  
The Veteran cancelled the scheduled audiological examination 
in September 2008.  In a written statement dated in October 
2008 he indicated that he did not want another examination.

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).  Therefore, pursuant 
to 38 C.F.R. § 3.655, the Board must make a decision on the 
Veteran's right ear hearing loss claim based on the evidence 
of record, which will exclude the VA audiological examination 
of October 2005 as the examiner noted it should not be used 
for rating purposes.

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In addition, certain chronic disabilities, such as a 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during the Veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a Veteran who seeks to establish service connection for 
a current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303 and 3.304; Hensley, supra at 159-60.

In assessing the Veteran's service connection claim for right 
ear hearing loss, the Board must first determine whether the 
Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385, as 
noted above.  The July 2001 VA audiology examination report 
shows auditory thresholds of 40 decibels or higher in at 
least one of the required frequencies for the right ear.  The 
VA examiner noted that the audiological evaluation revealed 
mild to moderate high frequency sensorineural hearing loss 
above 1000 Hertz.  As such, the evidence shows that the 
Veteran currently has right ear hearing loss.  

However, the evidence does not show that the Veteran's right 
ear hearing loss was incurred in service or manifested by 
continuing symptoms indicative of a hearing disorder in the 
first several years after discharge from military service.  
Service medical records show that in July 1966 the Veteran 
was diagnosed with tympanitis [sic] and otitis media.  His 
discharge examination in December 1967 showed normal hearing 
in the right ear with findings of zero decibel loss at 500 
through 4000.  There was no diagnosis of a chronic right ear 
disorder.  

The first evidence in the claims folder that mentions the 
Veteran's claimed right ear hearing loss after active 
military service was in June 2000 when he filed a claim for 
entitlement to service connection, approximately 33 years 
after discharge; and, the earliest medical evidence of a 
right ear hearing disorder under VA regulations is found in 
the July 2001 VA examination report, approximately 34 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 200) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

As there is no evidence of right ear hearing loss as defined 
by VA regulation during active military service, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current hearing loss and his active service, to 
include any noise exposure in service.  

The VA examiner in July 2001 did not provide an opinion that 
the Veteran's claimed right ear hearing loss is etiologically 
related to military service.  VA examinations in February 
2003 and October 2005 have been deemed unreliable and cannot 
be used for rating purposes.  Furthermore, the Veteran failed 
to report for a VA examination scheduled in September 2008.  
Attendance at that examination could have provided 
information relevant to support his claim.  As there is no 
competent medical evidence that would indicate that the 
Veteran's current right ear hearing loss is related to loud 
noise exposure in service, service connection is not 
warranted.  See Hickson supra at 253 (1999).  

The Veteran has expressed a belief that he has right ear 
hearing loss that is causally related to active service, and 
that such hearing loss should be service-connected.  The 
Board notes that the Veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
In this respect, his statements and testimony regarding 
acoustic trauma and hearing problems experienced in service 
is competent.  However, the Veteran has not been shown to 
possess the requisite skills or training necessary to 
establish that he had a hearing loss for VA compensation 
purposes in service or that any current impairment is related 
to his active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for right 
ear hearing loss must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Entitlement to an Initial Compensable Evaluation for 
Left ear Hearing Loss

The RO granted service connection for left ear hearing loss 
and assigned a zero percent evaluation pursuant to Diagnostic 
Code 6100, effective June 7, 2000.  The Veteran asserts that 
his left ear hearing loss is more severe than that 
contemplated by the zero percent evaluation.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the Veteran's original claim, 
must be considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  The medical evidence for the entire period must be 
considered.

On the authorized audiological evaluation in July 2001 pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000






LEFT

40
25
50
45

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The examiner noted that the Veteran 
had mild to moderate sensorineural hearing loss above 500 
Hertz.

The Veteran underwent audiological examination in February 
2003.  The examiner noted that the Veteran had been seen for 
two complete examinations and his responses were inconsistent 
and unreliable and the results could not be used for rating 
purposes.  Pure tone thresholds and speech recognition 
ability were not reported.

On the authorized audiological evaluation in October 2005 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000






LEFT

75
80
100
105

Speech audiometry revealed speech recognition ability of 44 
percent in the left ear.  The examiner noted that these test 
results should not be used for rating purposes because 
ipsilateral acoustic reflexes were present at reduced 
sensation levels based on pure tone thresholds and may be 
indicative of severe recruitment or elevated pure tone 
results.  It was also noted that a functional component could 
not be ruled out.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2008).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

There are provisions in the rating schedule allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2008).  One of the 
provisions provides that an individual who manifests pure 
tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical.  38 C.F.R. § 
4.86(a) (2008).  The other provision provides that, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the higher Roman numeral 
designation under Table VI or Table VIa will be established, 
and the numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2008).

If impaired hearing is service-connected only in one ear, in 
order to determine the percentage evaluations from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85 (2008).

If hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability, and hearing impairment in the nonservice-
connected ear meets the criteria of § 3.385, compensation is 
payable for the combination of service-connected and 
nonservice-connected disability as if they were both service-
connected.  38 C.F.R. § 3.383 (2008).

During the pendency of this claim, the highest hearing 
thresholds were demonstrated at the October 2005 VA audiology 
examination.  However, the audiologist who conducted the 
evaluation noted that the test results should not be used for 
rating purposes because ipsilateral acoustic reflexes were 
present at reduced sensation levels based on pure tone 
thresholds, which may be indicative of severe recruitment or 
elevated pure tone results.  Also, she noted that a 
functional component could not be ruled out.  The Veteran's 
statements at his hearing before the Board in September 2007 
indicates that he is relying on the October 2005 examination 
for purposes of rating his claim.  (Tr., p. 3).  Based on the 
audiologist's statement that the October 2005 test results 
should not be used for rating purposes, that examination is 
not probative in the analysis of the Veteran's case.  
Moreover, the Veteran has declined attending another VA 
audiology examination.  Therefore the hearing thresholds 
demonstrated at the July 2001 VA audiology examination will 
be used in determining whether the Veteran's left ear hearing 
loss disability warrants a compensable evaluation.

The July 2001 VA audiology examination reflects a left ear 
pure tone threshold average of 40 decibels, with speech 
recognition of 90 percent in the left ear.  This corresponds 
to a numeric designation of "I," in the left ear.  Table VI 
in 38 C.F.R. § 4.85 (2008).  This numeric designation then 
results in a noncompensable rating under Table VII.  38 
C.F.R. § 4.85, Table VII (2008).  There is also no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa (see 38 C.F.R. § 4.85(c) (2008)).

The results of the July 2001 audiology examination also show 
that the Veteran manifests pure tone thresholds of less than 
55 decibels at the 1000, 2000, 3000 and 4000 Hertz frequency 
for the left ear.  Therefore, the provisions of 38 C.F.R. § 
4.86(a) are not applicable.  Furthermore, the provisions of 
38 C.F.R. § 4.86(b) are not applicable as the left ear has 
not exhibited a pure tone threshold of 30 decibels or less at 
1000 Hertz and 70 or more decibels at 2000 Hertz.  Id.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
left ear hearing loss at any point since the filing of his 
claim in June 2000.  In so holding, the Board has considered 
the Veteran's descriptions of his hearing loss disability, 
but finds that the most probative evidence concerning the 
level of severity of this disorder consists of the 
audiometric testing results in July 2001.  See Lendenmann, 
supra at 349.  While the evidence indicates that the Veteran 
now has hearing aid(s), the schedular rating makes proper 
allowance for this improvement in hearing.  See 38 C.F.R. § 
4.85(a) (2008).  There is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss are manifested by mild to moderate sensorineural 
left ear hearing loss that reportedly affects his ability to 
return to his job as an account executive in the insurance 
business, where frequent telephone use is required.  The 
Board notes that such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
take into account the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See also VAOPGCPREC 6- 96.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


